
	

113 HRES 96 IH: Expressing support for designation of the week of March 3 through 9, 2013, as “School Social Work Week”.
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Ms. Moore submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  week of March 3 through 9, 2013, as School Social Work
		  Week.
	
	
		Whereas the importance of school social work through the
			 inclusion of school social work programs has been recognized in the current
			 authorizations of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) and the Individuals with Disabilities Education Act (20 U.S.C.
			 1400 et seq.);
		Whereas school social workers serve as vital members of a
			 school’s educational team, playing a central role in creating a positive school
			 climate and vital partnerships between the home, school, and community to
			 ensure student academic success;
		Whereas school social workers are especially skilled in
			 providing services to students who face serious challenges to school success,
			 including poverty, disability, discrimination, abuse, addiction, bullying,
			 divorce of parents, loss of a loved one, and other barriers to learning;
		Whereas there is a growing need for local educational
			 agencies to offer the mental health services that school social workers provide
			 when working with families, teachers, principals, community agencies, and other
			 entities to address students’ emotional, physical, and environmental needs so
			 that students may achieve behavioral and academic success;
		Whereas to achieve the goal of helping all children reach
			 their optimal levels of potential and achievement schools must work to remove
			 the emotional, behavioral, and academic barriers that interfere with student
			 success in school;
		Whereas fewer than 1 in 5 of the children in need of
			 mental health services actually receive these services, and research indicates
			 that school mental health programs improve educational outcomes by decreasing
			 absences, decreasing discipline referrals, and improving academic
			 achievement;
		Whereas school mental health programs are critical to
			 early identification of mental health problems and in the provision of
			 appropriate services when needed; and
		Whereas the celebration of School Social Work Week during
			 the week of March 3 through 9, 2013, highlights the vital role school social
			 workers play in the lives of students in the United States: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of School Social Work Week;
			(2)honors and
			 recognizes the contributions of school social workers to the successes of
			 students in schools across the Nation; and
			(3)encourages the
			 people of the United States to observe School Social Work Week
			 with appropriate ceremonies and activities that promote awareness of the vital
			 role of school social workers, in schools and in the community as a whole, in
			 helping students prepare for their futures as productive citizens.
			
